                              1   STEPHEN S. KENT, ESQ.
                                  Nevada State Bar No. 1251
                              2   KENT LAW
                                  201 West Liberty St., Ste. 320
                              3   Reno, Nevada 89501
                                  Telephone: 775-324-9800
                              4   Facsimile: 775-324-9803
                                  ATTORNEYS FOR PLAINTIFFS
                              5   NEW HORIZON HOME CARE, LLC
                                  and GUIDING LIGHT HOSPICE,
                              6

                              7                                    UNITED STATES DISTRICT COURT

                              8                                       FOR THE STATE OF NEVADA

                              9

                         10       NEW HORIZON HOME CARE, LLC                                 CASE NO. 3:19-CV-00521-RCJ-WGC
                                  and GUIDING LIGHT HOSPICE,
                         11
                                           Plaintiff,
                         12
                                     vs.                                                     ORDER GRANTING STIPULATION AND
                         13                                                                  REQUEST FOR EXTENSION OF TIME
                                  NORTHEASTERN NEVADA REGIONAL                               TO OPPOSE MOTION TO DISMISS AND
                          14      HOSPITAL et al                                             MOTION TO STRIKE
                                                                                             [FIRST REQUEST]
                         15                Defendants.
                                  - - ----- - -----'
                         16

                         17
                                           PLAINTIFFS New Horizon Home Care, LLC, and Guiding Light Hospice, Inc., (Plaintiffs"),
                         18
                                  through its counsel Joseph Alamilla and Stephen S. Kent, and Defendant Northeastern Nevada
                         19
                                  Regional Hospital ("Defendant"), by and through its counsel Phillip F. Cramer and Ryan T. Holt of the
                         20
                                  law firm of Sherrard Roe Voigt & Harbison, PLC, Arthur A. Zorio, Esq., and Brownstein, Hyatt,
                         21
                                  Farber, Schreck LLP, respectfully request this Court permit an extension of time until January 10,
                         22
                                  2020, for Plaintiffs to file its opposition to Northeastern Nevada Regional Hospital's Motion to
                         23
                                  Dismiss and Motion to Strike.
                         24
                                           I.       Plaintiff has been acting diligently since obtaining a copy of the Motions, but two
                         25
                                  holidays intervene in the time for the opposition.
                         26
                                           2.       This extension request is only for approximately fourteen (14) days, and this is the first
                         27
                                  request by Plaintiffs for any extension ohime; and
                         28
KENT LAW PLLC
201 W LIBc:RTV ST , Ste 320
                                  III
Reno, Nevada B9501
Tel: 775-324-9800
                              1          3.      Counsel for Defendant Northeastern Nevada Regional Hospital is not opposed to

                              2   extend the time as describe above.

                              3

                              4   DATED: December 26, 2019                           DATED: December 26, 2019

                              5   KENT LAW                                           SHERRARD ROE VOIGT & HARBISON, PLC

                              6
                                  By:                                                By:       IS/Ryan T. Holt, Esq.
                              7          s��                                                   PHILLIP F. CRAMER
                                         201 W. Liberty Street, Suite 320                      RYAN T.HOLT
                              8          Reno, Nevada 89501                                    150 3Ro Avenue South, Ste. 1100
                                         775-324-9800                                          Nashville, TN 37201
                              9          ATTORNEYS FOR PLAINTIFFS                              Telephone: (615) 742-4200
                                         NEW HORIZON HOME CARE, LLC AND GUIDING                Facsimile: (615) 742-4539
                         10              LIGHT HOSPICE.                                        ATTORNEYS FOR DEFENDANTS
                                                                                               NORTHEASTERN NEVADA REGIONAL
                         11                                                                    HOSPITAL

                          12                                                                   Pro hac vice applications to be filed

                          13      DATED: December 26, 2019

                          14      JOSEPH C. ALAMILLA, PLLC                           BROWNSTEIN, HYATT, FARBER, SCHRECKLLP,

                          15      By:    ISi Joseph C. Alamilla
                                         JOSEPH C. ALAMILLA                                    ARTHUR A. ZORIO, ESQ.
                         16              9557 South 700 East, Ste 101                          5371 Kietzke Lane
                                         Sandy, UT 84070                                       Reno, Nevada 89511
                         17              801-232-2666                                          775-324-4100
                                         ATTORNEYS FOR PLAINTIFFS                              ATTORNEYS FOR DEFENDANTS
                         18              NEW HORIZON HOME CARE, LLC AND GUIDING                NORTHEASTERN NEVADA REGIONAL
                                         LIGHT HOSPICE.                                        HOSPITAL.
                         19

                         20
                         21                                                          IT IS SO ORDERED:

                         22

                         23
                                                                                     UNITED STATES DISTRICT JUDGE
                         24
                                                                                     DATED: -----------
                                                                                             December 26, 2019.
                         25
                         26

                         27

                         28
KENT LAW PLLC
201 W l.JBERTY ST , Ste 320
Reno, Nevada 89501
Tet: 77S-324-9800                                                                2
